Citation Nr: 1236956	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-15 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right foot condition.

2.  Entitlement to service connection for a left foot condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran had active duty service in the United States Navy from July 1973 to January 1975.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issue of reopening a claim of entitlement to service connection for a bilateral ankle condition has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a right foot condition is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The weight of the competent evidence of record is against a finding that the Veteran has a left foot condition that is related to active military service.


CONCLUSION OF LAW

A left foot condition was not incurred in or aggravated by active military service, and it may not be presumed to have been incurred therein.  See 38 U.S.C.A.          §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated September 2007 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Specifically, the September 2007 VCAA letter informed the Veteran of information and evidence necessary to substantiate the claim, information and evidence that VA would seek to provide, information and evidence that the Veteran was expected to provide, and the process by which disability ratings and effective dates are assigned.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include VA treatment records and VA examination reports.  The Veteran was provided with VA examinations in March 2012 and May 2012.  These examination reports indicate the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran or his representative has contended otherwise.  

The presented testimony before the undersigned Veterans Law Judge at a videoconference hearing in August 2012, and a transcript of this hearing is of record.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.             § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2011).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for the Veteran's claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Turning to the facts in the instant case, regarding the first Hickson element, medical evidence of a current disability, the Veteran's March 2012 and May 2012 examinations indicate that the Veteran has hallux valgus (bunion) and left second hammertoe status post surgical correction.  The first Hickson element, medical evidence of a current disability, is satisfied.

With regard to the second Hickson element, in service disease or injury, while the record indicates that the Veteran injured his left ankle on several occasions in service, there is no record of a left foot injury in service.  At his August 2012 hearing before the undersigned, however, the Veteran stated that both of his feet were caught in a fork lift accident in service.  The Veteran is competent to give evidence regarding what he experienced in-service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  For the purpose of this decision, the second Hickson element, in-service disease or injury, is met.

Regarding the third Hickson element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In the instant case, the Veteran received VA examinations of his feet in March 2012 and May 2012.  In March 2012, the examiner indicated that a bunion deformity consists of lateral deviation of the hallux (great toe) on the first metatarsal.  The precise etiology of hallux valgus is unknown, but it is likely multifactorial in origin, which includes such factors as abnormal foot mechanics affecting the great toe, abnormal first metatarsalphalangeal anatomy, joint hypermobility, and genetic influences.  While poor footwear has been cited as a cause of hallux valgus, many practitioners think instead that footwear exacerbates underlying bony or mechanical abnormalities rather than acting as a primary factor.  No muscles original on the first metatarsal and insert into the phalanx to directly stabilize the first metatarsalphalangeal joint.  Thus, any force pushing the proximal phalanx laterally, or the metatarsal head medially, is relatively unrestrained and can create a valgus deformity.  The examiner concluded, given these factors, that it was less likely than not that the Veteran's left foot condition was related to his active duty military service.

In May 2012, a second VA examiner opined that the Veteran's claimed foot condition was less likely than not incurred in or caused by the claimed in-service injury.  The examiner specifically noted that neither bunions nor hammertoes were present in service.  Furthermore, these conditions were not noted in rating examinations in 1976 or 2007.  Indeed, these conditions were only diagnosed in 2008.  The examiner opined that there were no injuries or complaints in service that could have caused the development of either of the Veteran's conditions.  

It is not entirely clear that the Veteran believes that his left foot condition is related to his military service.  In his August 2012 hearing before the undersigned, the Veteran emphasized that it was his ankle condition, rather than his foot condition, which he believed to be related to service.  Nonetheless, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Veteran is competent to report both that he experienced pain in service and that he experiences pain now.  Indeed, the Veteran was provided with a VA examination based upon the competency of his reports of pain.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, however, such as the determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, even when a veteran is asserting continuity of symptomatology after service, the Veteran is not necessarily competent to attribute a current disability to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this instance, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical determinations such as a link between currently reported foot pain and any incident of service.  The Board finds such determinations especially problematic given the contrary conclusions of the VA examiner discussed above.  Furthermore, the Board notes that the Veteran did not seek treatment for a left foot condition for decades after active duty military service.  Thus, while the Veteran's assertions of continuity are of some probative value, they are ultimately far outweighed by the contrary conclusions of the VA examiner. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's claimed left foot condition and his active duty military service, and it finds that the third Hickson element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A.            § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a left foot condition is denied.


REMAND

A remand of the Veteran's claim for service connection for a right foot condition is warranted.  Although the Board regrets the additional delay associated with this remand, further development of the record is required before the Board may render a decision.  

Once VA provides a Veteran with a medical examination, due process requires that VA notify the veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided"); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

In the instant case, the Board notes that a January 2008 x-ray examination of the Veteran's right foot indicated that the Veteran had a mid-foot "suggestion of midfoot [degenerative joint disease.]"  This possible diagnosis was never confirmed with further imaging.

As noted above, the Veteran received an examination of his right foot in March 2012.  The examiner concluded that the Veteran's condition was at least as likely as not incurred in or caused by active duty service.  The examiner opined that the crush injury that the Veteran suffered in-service "has resulted in mid-foot arthritis" that was likely connected to military service.  In a May 2012 deferred rating decision, the RO requested an addendum to the March 2012 VA examination, noting that the medical opinion was not fully supported by medical evidence that the Veteran suffered from arthritis.  The RO indicated that it needed imaging studies of the right foot to support the finding of mid-foot arthritis provided in the medical opinion.

The Veteran received an additional examination of his right foot in May 2012, but it does not appear that this examiner ordered any additional imaging studies of the Veteran's foot.  The examiner stated that the Veteran had a diagnosis of hallux valgus and the suggestion by x-ray of mid-foot degenerative joint disease.  The examiner then concluded that the Veteran had no clinically significant residuals from the right foot fracture that he suffered in service.  The examiner acknowledged the suggestion of x-ray evidence of mid-foot arthritis in 2008, but noted that the Veteran had not sought further treatment for conditions consistent with arthritis of the right foot.  The Board notes that without imaging, however, it cannot be definitively established whether, as the January 2008 study suggested, the Veteran indeed suffers from arthritis of the right foot.  An additional examination, to include the appropriate radiographic imaging study of the Veteran's right foot, must be performed on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of the Veteran's right foot condition.  All indicated tests and studies must be performed, including conducting the appropriate radiographic imaging study of the Veteran's right foot to determine whether the Veteran has arthritis.  The claims folder must be reviewed by the examiner in conjunction with the examination.  Following a review of the service and post service medical records, as well as the Veteran's statements, the examiner should indicate whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's right foot condition had its onset during the Veteran's active service or, in the alternative, is etiologically related to the Veteran's military service or any incident therein

2.  Then, after completing the above action and any other necessary development, the Veteran's claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, and if otherwise in order, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


